DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 7 to Pg.11 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Gokturk doesn’t teach using a set of query text that was used by a set of users in a set of searches that resulted in a image file being included in a set of transmitted messages as a basis for an embedding vector for the image file.
	Applicant’s arguments have been considered, but are persuasive. Examiner respectively resubmits a 2nd Non-Final rejection.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 14-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuxman et al. (US 2018/0210874), hereafter referred to as “Fuxman”

Regarding claim 1, Fuxman discloses:
	A computer-implemented method comprising:
detecting, by a computer system comprising a memory ([0044]) and at least one hardware processor ([0044]), that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]);
generating, by the computer system, a first plurality of smart replies based on a first embedding vector of the first image file ([0071]), the first embedding vector of the first image file being based on a first set of query text used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages, the first set of users comprising at least one other user different from the second user (Fig. 5 shows a neutral network trained with the image feature vector and word embedding and LSTM uses all these inputs to generate the likely responses);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).

Regarding claim 2, Fuxman discloses the method of claim 1, however Fuxman teaches:
receiving, by the computer system, a first user selection of one of the first plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a second message including the selected one of the first plurality of smart replies to the first computing device in response to the receiving of the first user selection ([0106]; [0170]).

Regarding claim 3, Fuxman discloses the method of claim 1, however Fuxman teaches:
	wherein each one of the first plurality of smart replies comprises a corresponding text or a corresponding image file ([0057]).

Regarding claim 4, Fuxman discloses the method of claim 1, however Fuxman teaches:
	wherein the first image file comprises a static image file or an animated image file ([0065]).

Regarding claim 5, Fuxman discloses the method of claim 1, however Fuxman teaches:
	detecting, by the computer system, that a second message has been transmitted from the first computing device to the second computing device ([0071]);
	generating, by the computer system, a second plurality of smart replies including a second image file based on the second message and a second embedding vector of the second image file ([0071]), the second embedding vector of the second image file being based on at least one of the second textual metadata of the second image file ([0078]), second image data of the second image file ([0101]), and second query text used by a second set of users in a second set of searches that resulted in the second image file being included in a second set of transmitted messages (the claim elements are recited in the alternative where only one of the three options is required to teach the instant claim); and
	causing, by the computer system, each one of the second plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).

Regarding claim 6, Fuxman discloses the method of claim 5, however Fuxman teaches:
receiving, by the computer system, a second user selection of one of the second plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a third message including the selected one of the second plurality of smart replies to the first computing device in response to the receiving of the second user selection ([0106]; [0170]).

Regarding claim 7, Fuxman discloses the method of claim 6, however Fuxman teaches:
wherein the second message comprises at least one of text or a third image file ([0001]; [0071]).

Regarding claim 8, Fuxman discloses the method of claim 5, however Fuxman teaches:
wherein the second image file comprises a GIF file ([0159]).

Regarding claim 9, Fuxman discloses the method of claim 1, however Fuxman teaches:
wherein the first embedding vector of the first image file is based on the first textual metadata of the first image file ([0078]).

Regarding claim 10, Fuxman discloses the method of claim 1, however Fuxman teaches:
wherein the first embedding vector of the first image file on the first image data of the first image file ([0101]).

Regarding claim 14, Fuxman discloses the method of claim 1, however Fuxman teaches:
receiving, by the computer system, a plurality of conversations between other users, each one of the conversations including the first image file and corresponding textual data displayed in association with the first image file as part of the conversation (e.g. image tags; [0001]; [0088]; [0158]); and
generating, by the computer system, the first embedding vector of the first image file based on the first image file and the corresponding textual data of the plurality of conversations ([0101]).

Regarding claim 15, Fuxman discloses the method of claim 1, however Fuxman teaches:
	wherein the computer system comprises a remote server (e.g. third party server; [0029]).

Regarding claim 16, Fuxman discloses the method of claim 1, however Fuxman teaches:
	wherein the computer system comprises the second computing device ([0023]).

Regarding claim 17, Fuxman discloses:
	A system comprising:
		at least one hardware processor ([0044]); and
a non-transitory machine-readable medium ([0044]) embodying a set of instructions that, when executed by the at least one hardware processor ([0044]), cause the at least one processor to perform operations comprising:
detecting that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]);
	generating, by the computer system, a first plurality of smart replies based on a first embedding vector of the first image file ([0071]), the first embedding vector of the first image file being based on a first set of query text used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages, the first set of users comprising at least one other user different from the second user (Fig. 5 shows a neutral network trained with the image feature vector and word embedding and LSTM uses all these inputs to generate the likely responses);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).

Regarding claim 18, Fuxman discloses the method of claim 17, however Fuxman teaches:
receiving, by the computer system, a first user selection of one of the first plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a second message including the selected one of the first plurality of smart replies to the first computing device in response to the receiving of the first user selection ([0106]; [0170]).

Regarding claim 19, Fuxman discloses the method of claim 17, however Fuxman teaches:
	wherein each one of the first plurality of smart replies comprises a corresponding text or a corresponding image file ([0057]).

Regarding claim 20, Fuxman discloses:
	A non-transitory machine-readable medium ([0044]) embodying a set of instructions that, when executed by at least one hardware processor ([0044]), cause the processor to perform operations, the operations comprising:
	detecting that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]).
generating, by the computer system, a first plurality of smart replies based on a first embedding vector of the first image file ([0071]), the first embedding vector of the first image file being based on a first set of query text used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages, the first set of users comprising at least one other user different from the second user (Fig. 5 shows a neutral network trained with the image feature vector and word embedding and LSTM uses all these inputs to generate the likely responses);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxman et al. (US 2018/0210874), as applied to claim(s) 1-10 and 14-20, in view of Zhang et al. (US 2011/0238645), hereafter referred to as “Zhang”.

Regarding claim 12, Fuxman discloses the method of claim 1. Fuxman also doesn’t teach: receiving, by the computer system, first query text included in the first message transmitted from the first computing device to the second computing device, the first query text having been used by the first user in a first search that resulted in the first image file being included in the first message transmitted from the first computing device to the second computing device; wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the first query text as a search query for the search. In an analogous art, Zhang teaches:
receiving, by the computer system, first query text included in the first message transmitted from the first computing device to the second computing device, the first query text having been used by the first user in a first search that resulted in the first image file being included in the first message transmitted from the first computing device to the second computing device ([0057]);
wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the first query text as a search query for the search ([0057]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using language model as taught by Fuxman with the inclusion of the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the letters of the query to use as a search argument for the search and matching picture as taught by Zhang because auto-suggestion keyword search is intuitive to use and reduces the time it takes a user to perform the actual search.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxman et al. (US 2018/0210874), as applied to claim(s) 1-10 and 14-20, in view of Zhang et al. (US 2011/0238645), and in further view of Miklos et al. (US 2017/0195269), hereafter referred to as “Miklos”.

Regarding claim 13, Fuxman discloses the method of claim 1. Fuxman also doesn’t teach: generating, by the computer system, a search query based on the first embedding vector of the first image file, wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the generated search query for the search; receiving, by the computer system, a user selection of one of the corresponding user interface elements. In an analogous art, Zhang teaches:
generating, by the computer system, a search query based on the first embedding vector of the first image file, wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the generated search query for the search (e.g. auto-suggestion key word; [0057], As a note, the step of generating is being considered. For example, the pictures may be located in a configuration file. When combined with the teachings of Fuxman, these configuration files may be located locally after the first message comprises a file image file has been transmitted from a first computing device of a first user to a second computing device of a second user (claim 1). Also, the user provides a search argument for the configuration file. If there is no match, the system may search the configuration file for a picture matched with the auto-suggestion key word as a second search argument. Where it was unclear how the auto-suggestion keyword is generated and it was assumed that machine learning performs this, evidence is provided where Kong (US 2018/0039406) teaches previous words, sentences associated with previous messages sent and/or received by the computing device to suggest a search query. This would be the smart replies.);
receiving, by the computer system, a user selection of one of the corresponding user interface elements (e.g. auto-complete dropdown; [0057], As a note, the auto-complete is based on previous entered searches.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using language model as taught by Fuxman with the inclusion of the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the 
Fuxman in view of Zhang also doesn’t teach: performing, by the computer system, the image file search using the generated search query for the search in response to the user selection of the one of the corresponding user interface elements; generating, by the computer system, search results including a plurality of image files based on the search; causing, by the computer system, the search results including the plurality of image files to be displayed on the second computing device, each one of the plurality of image files being displayed as a corresponding selectable user interface element configured to transmitting a second message including the selected one of the plurality of image files to the first computing device in response to a user selection of the corresponding selectable user interface element of the selected one of the plurality of image files. In an analogous art, Miklos teaches:
performing, by the computer system, the image file search using the generated search query for the search in response to the user selection of the one of the corresponding user interface elements ([0093], “...the electronic document(s) may be located by issuing a search of one or more corpuses of documents, where the search includes one or more search parameters that are derived from the electronic communication. As one example, where a message includes ‘can you send me the photos from your trip to Chicago last week?’, a search may be issued using an ‘images’ search parameter derived from an n-gram of the message (e.g., ‘photos’), using a date search parameter derived from an n-gram of the message (e.g., ‘last week’), and/or using a location search parameter derived from an n-gram of the message (e.g., ‘Chicago’) to identify photos that meet the search criteria...,” As a note, the user selection of the one of the corresponding user interface elements has been addressed by Zhang. That is, the search criteria has been selected by the auto-complete function.)
generating, by the computer system, search results including a plurality of image files based on the search ([0096], “...graphical user interface element 481E is associated with all pictures of the user composing the reply that were taken ‘last week’ in ‘Chicago’ and may be identified based on ;
causing, by the computer system, the search results including the plurality of image files to be displayed on the second computing device, each one of the plurality of image files being displayed as a corresponding selectable user interface element configured to transmitting a second message including the selected one of the plurality of image files to the first computing device in response to a user selection of the corresponding selectable user interface element of the selected one of the plurality of image files ([0096], “...User selection of graphical user interface element 481E may attach those pictures to the reply or incorporate link(s) to the pictures in the reply (e.g., a hyperlink incorporated in the reply section 480E)...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using language model and the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the letters of the query to use as a search argument for the search and matching picture as taught by Fuxman and Zhang with the inclusion of issuing a search of one or more corpuses of documents, where the search includes one or more search parameters that are derived from the electronic communication and identifying photos that meet the search criteria and graphical user interface element  is associated with all pictures of the user composing the reply that were taken ‘last week’ in ‘Chicago’ and may be identified based on issuing a search of the user's documents using ‘images’, ‘Chicago’, and ‘last week’ search parameters that are based on the original text message as taught by Miklos because performing a search inferred from the electronic communications is intuitive to use and reduces the time it takes a user to perform the actual search.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444